******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      STATE OF CONNECTICUT v. RAY BOYD
                  (SC 19673)
       Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald,
                      Espinosa and Robinson, Js.
     Argued September 12—officially released December 27, 2016

  Alexandra R. Harrington, deputy assistant public
defender, with whom was Adele V. Patterson, senior
assistant public defender, for the appellant (defendant).
   Michele C. Lukban, senior assistant state’s attorney,
with whom, on the brief, were Michael Dearington,
state’s attorney, John P. Doyle, Jr., senior assistant
state’s attorney, and Melissa Patterson, assistant state’s
attorney, for the appellee (state).
                          Opinion

   PALMER, J. The defendant, Ray Boyd, appeals from
the trial court’s dismissal of his motion to correct an
illegal sentence for lack of jurisdiction. The defendant,
who was sentenced to fifty years imprisonment without
parole in 1992 for a crime that he committed when he
was seventeen years old, contends that he is entitled to
resentencing on the basis of recent changes to juvenile
sentencing law. We discussed this precise issue in State
v. Delgado, 323 Conn. 801,       A.3d      (2016), and our
resolution of the defendant’s appeal is controlled by
our decision in that case. We affirm the trial court’s
dismissal of the defendant’s motion to correct.
   The following facts and procedural history are rele-
vant to the present appeal. The defendant was convicted
of murder in violation of General Statutes § 53a-54a and
sentenced by the trial court, W. Hadden, J., to a term
of fifty years imprisonment with no opportunity for
parole. On appeal, the Appellate Court affirmed the
judgment of conviction. State v. Boyd, 36 Conn. App.
516, 525, 651 A.2d 1313, cert. denied, 232 Conn. 912,
654 A.2d 356, cert. denied, 516 U.S. 828, 116 S. Ct. 98, 133
L. Ed. 2d 53 (1995). The facts underlying the defendant’s
conviction are set forth in that decision.
   In 2013, the defendant filed a motion to correct his
sentence pursuant to Practice Book § 43-22,1 con-
tending that a prison term that is equivalent to life
imprisonment without parole constituted cruel and
unusual punishment in violation of the eighth amend-
ment to the United States constitution and article first,
§§ 8 and 9, of the Connecticut constitution.2 The defen-
dant further argued that his sentence was illegal
because he had not been given a meaningful opportunity
for release from prison, and that the sentence had been
imposed in an illegal manner because he was not
afforded an individualized sentencing hearing at which
the court considered specific mitigating factors associ-
ated with his young age at the time of the crime of
which he was convicted. See Miller v. Alabama,
U.S.     , 132 S. Ct. 2455, 2469, 183 L. Ed. 2d 407 (2012)
(requiring sentencing court to consider youth related
mitigating factors when imposing sentence of life
imprisonment without parole); State v. Riley, 315 Conn.
637, 658–59, 110 A.3d 1205 (2015) (sentencing court
must consider age related evidence in mitigation when
deciding whether to irrevocably sentence juvenile
offender to term of life imprisonment, or equivalent,
without parole), cert. denied,        U.S.     , 136 S. Ct.
1361, 194 L. Ed. 2d 376 (2016); see also Casiano v.
Commissioner of Correction, 317 Conn. 52, 62, 115
A.3d 1031 (2015) (sentencing considerations that were
identified in Miller apply retroactively in collateral pro-
ceedings), cert. denied sub nom. Semple v. Casiano,
     U.S.     , 136 S. Ct. 1364, 194 L. Ed. 2d 376 (2016).
The trial court, Clifford, J., did not reach the merits of
the motion to correct but dismissed the motion for lack
of jurisdiction, from which dismissal the defendant
appeals.3
   In the present case, as in Delgado, we affirm the trial
court’s dismissal of the defendant’s motion to correct
for lack of jurisdiction. As we explained in Delgado, an
allegation that a sentence is illegal or was imposed in
an illegal manner is a necessary predicate to a trial
court’s jurisdiction to correct a sentence. See State v.
Delgado, supra, 323 Conn. 812. When the defendant in
the present case filed his motion to correct, he was
serving a sentence that was equivalent to life imprison-
ment and he was not eligible for parole. As a result, he
could raise a colorable claim that his sentence was
illegal or imposed in an illegal manner on the ground
that the trial court had failed to consider youth related
factors as required by Miller. Following the enactment
of No. 15-84 of the 2015 Public Acts (P.A. 15-84),4 how-
ever, the defendant is now eligible for parole and can
no longer claim that he is serving a sentence of life
imprisonment, or its equivalent, without parole. In con-
sidering this issue in Delgado, we explained that ‘‘[t]he
eighth amendment, as interpreted by Miller, does not
prohibit a court from imposing a sentence of life impris-
onment with the opportunity for parole for a juvenile
homicide offender, nor does it require the court to con-
sider the mitigating factors of youth before imposing
such a sentence. . . . Rather, under Miller, a sentenc-
ing court’s obligation to consider youth related mitigat-
ing factors is limited to cases in which the court imposes
a sentence of life, or its equivalent, without parole. . . .
As a result, the defendant’s sentence no longer falls
within the purview of Miller, Riley and Casiano, which
require consideration of youth related mitigating factors
only if the sentencing court imposes a sentence of life
without parole.’’ (Citations omitted; emphasis in origi-
nal.) Id., 810–11.
   In sum, because Miller, Riley and Casiano do not
require a trial court to consider any particular mitigating
factors associated with a juvenile’s young age before
imposing a sentence that includes an opportunity for
parole, the defendant can no longer allege, after the
enactment of P.A. 15-84, that his sentence was imposed
in an illegal manner on the ground that the trial court
failed to take these factors into account. We therefore
conclude that the defendant has not raised a colorable
claim of invalidity that, if decided in his favor, would
require resentencing. See id., 812–13. In the absence
of such an allegation, the trial court does not have
jurisdiction over the motion to correct.
  The trial court’s dismissal of the defendant’s motion
to correct an illegal sentence is affirmed.
      In this opinion the other justices concurred.
  1
   Practice Book § 43-22 provides: ‘‘The judicial authority may at any time
correct an illegal sentence or other illegal disposition, or it may correct a
sentence imposed in an illegal manner or any other disposition made in an
illegal manner.’’
   2
     The eighth amendment to the United States constitution provides:
‘‘Excessive bail shall not be required, nor excessive fines imposed, nor cruel
and unusual punishments inflicted.’’
   On appeal, the defendant has not raised or briefed any separate arguments
or claims under the state constitution. Because, for purposes of this appeal,
the defendant does not contend that the state constitution affords him any
greater rights than he possesses under the federal constitution, we limit our
analysis to his federal constitutional claim. See, e.g., Barros v. Barros, 309
Conn. 499, 507 n.9, 72 A.3d 367 (2013).
   3
     The trial court, Clifford, J., concluded that a motion to correct was not
the appropriate mechanism for addressing an alleged Miller violation and
dismissed the motion for lack of jurisdiction. The state now concedes, and
we agree, that the trial court incorrectly concluded that it lacked jurisdiction
over the motion to correct at that time. The motion, at that point, raised a
viable claim insofar as it alleged that a sentence of life imprisonment without
parole had been imposed without consideration of youth related mitigating
factors. As we discuss subsequently in this opinion, however, the defendant
is now eligible for parole and can no longer claim that he is serving a
sentence of life imprisonment without parole. As a result, the defendant’s
claim no longer falls within the purview of Miller, and the trial court no
longer has jurisdiction over the motion to correct. See State v. Delgado,
supra, 323 Conn. 813 (case fell within exception to general rule that ‘‘ ‘juris-
diction once acquired is not lost or divested by subsequent events’ ’’ because
juvenile sentencing laws had changed so significantly that claims that
required resentencing when motion to correct was filed no longer require
resentencing).
   4
     Section 1 of No. 15-84 of the 2015 Public Acts, codified at General Statutes
(Supp. 2016) § 54-125a, provides in relevant part: ‘‘(f) (1) Notwithstanding
the provisions of subsections (a) to (e), inclusive, of this section, a person
convicted of one or more crimes committed while such person was under
eighteen years of age, who is incarcerated on or after October 1, 2015, and
who received a definite sentence or total effective sentence of more than
ten years for such crime or crimes prior to, on or after October 1, 2015,
may be allowed to go at large on parole in the discretion of the panel of
the Board of Pardons and Paroles for the institution in which such person
is confined, provided (A) if such person is serving a sentence of fifty years
or less, such person shall be eligible for parole after serving sixty per cent
of the sentence or twelve years, whichever is greater . . . .’’